Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS:
Claim 18-20 (Cancelled).
Allowable Subject Matter
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claims 1-17, 21, 23-33 are allowable. Claim 6 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I, II, as set forth in the Office action mailed on July 25, 2019, is hereby withdrawn and claim 6 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance: Applicant’s March 4, 2021 after final response was followed by the March 4, 2021 interview. In the interview, KW articulated the contents of the subsequent formal response. The Examiner has fully reconsideration Applicant’s written response, after final. The Examiner agrees with Applicant’s line of arguments with respect to the grounds and art of record. After the Examiner’s updated search, the closest prior art remains the cited references to Carpenter and Okabe. See the Examiner’s July 25, 2019 final action for analysis thereunder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Response to Arguments
Applicant’s arguments, see pages 9-11, filed March 4, 2021, with respect to rejections under Carpenter in view of Okabe have been fully considered and are persuasive. The rejections are withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716